Citation Nr: 0416427	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  98-13 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO assigned a 50 percent disability rating 
for post-traumatic stress disorder. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2003.  A 
transcript of this hearing has been associated with the 
claims file.  

At the hearing, the veteran, through his representative, 
indicated that his post-traumatic stress disorder symptoms 
were severe enough to render the veteran unemployable.

FINDING OF FACT

Post-traumatic stress disorder is manifested by severe 
occupational and social impairment, an inability to establish 
and maintain effective relationships, and suicidal and 
homicidal ideations.

CONCLUSION OF LAW

Post-traumatic stress disorder is 70 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The Board finds that the evidence supports the grant of a 
higher evaluation of 70 percent for post-traumatic stress 
disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the general rating formula for mental disorders, a 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The veteran has asserted that his post-traumatic stress 
disorder is 70 percent disabling.  At a hearing before the 
undersigned Veterans Law Judge in September 2003, the veteran 
stated that he had not worked since 1992.  He stated that he 
did not have a social life, that he would only go out one 
night per week for his post-traumatic stress disorder therapy 
session, and otherwise would not even go to the front door.  
He stated that he was afraid to go outside, and that he would 
break into a sweat and have anxiety attacks in social places.  
He stated that he did not drive and did not own a car, and 
that his father did the grocery shopping because he was 
afraid to go to the grocery store.  He stated that he was 
afraid of killing somebody because of his anger.  

In an April 1998 VA examination report, the examiner noted 
that the veteran's post-traumatic stress disorder symptoms 
had a moderate to serious effect on his quality of life and 
his social and vocational functioning.  The examiner noted 
that the veteran's GAF score was a 50, and noted that this 
indicated serious impairment in occupational and social 
functioning secondary to post-traumatic stress disorder-
related symptoms.  The Board notes that the veteran received 
treatment for post-traumatic stress disorder symptoms as an 
inpatient between 1999 and 2003.  In September 1999, the 
veteran voluntarily discharged himself from an inpatient 
post-traumatic stress disorder program, against medical 
advice.  The discharge summary indicated that the veteran 
reported suicidal ideation with a plan to hang himself from 
the balcony or connect a garden hose to the exhaust pipe if 
he had a car.  He also reported paranoid ideation of people 
on his property.  His insight and judgment were poor.  His 
GAF score was a 40.  A November 1999 Social Security 
Administration decision found the veteran's impairment due to 
post-traumatic stress disorder to be severe.

The Board notes that during the time period from 1998 to 
2003, the veteran's Global Assessment of Functioning (GAF) 
scores usually ranged from 40 to 55.  The veteran had a 
higher score of 70 in June 2000 and 75 in August 2000 VA 
outpatient treatment reports; however, a more detailed and 
in-depth VA examination report in June 2000 assigned a GAF 
score of 55.  The June 2000 examination report noted that the 
veteran had major problems with anger and a very quick and 
rapidly escalating temper.  He reported major sleep problems 
and nightmares, had no friends, and isolated himself.  There 
were periodic violent episodes with his wife.

The veteran was hospitalized in September 2003 for increased 
depression and suicidal ideation.  His GAF score on admission 
was at its lowest of record, a 15, and on discharge two days 
later was a 60.  

In a February 2003 VA discharge summary, it was noted that 
the veteran was admitted for acute anxiety and vague suicidal 
ideation, although he denied suicidal intent.  He reported 
having nightmares and not leaving the house.  His GAF score 
upon discharge was a 48.  In a July 2003 VA examination 
report for post-traumatic stress disorder, the examiner noted 
that the veteran appeared more anxious, had more problems 
with his memory, and seemed to have more conflicts with 
people.  He noted that the veteran would probably not work, 
in part due to his post-traumatic stress disorder.  His GAF 
score was a 48.

The Board finds that the foregoing shows occupational and 
social impairment, with difficulty adapting to stressful 
circumstances, and an inability to maintain relationships.  
The veteran's GAF scores were consistently in the range of 40 
to 55, with a few exceptions.  He was unable to leave the 
house except once per week to go to a post-traumatic stress 
disorder therapy session.  He reported homicidal ideations at 
the September 2003 hearing, and suicidal ideations were noted 
in various examination reports.  The Board finds that the 
evidence supports a 70 percent evaluation for post-traumatic 
stress disorder.
 
The veteran does not meet the criteria for a 100 percent 
disability evaluation for post-traumatic stress disorder.  
There were no reports of grossly inappropriate behavior or an 
intermittent ability to perform activities of daily living.  
He was not disoriented to time or place, nor were there 
reports of memory loss for names of close relatives, his 
occupation, or his own name.  Although he exhibited suicidal 
and homicidal ideations, the examination reports and 
outpatient treatment reports indicated that he was not a 
danger to himself or others.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for post-traumatic stress disorder, and that in 
such cases, the Board must consider whether staged ratings 
should be assigned based upon the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The evidence shows that 
the condition has not significantly changed and that a 
uniform rating, rather than a staged rating, is warranted.  
In 1998, a VA examination report indicated that the veteran's 
GAF score was a 50.  In July 2003, a VA examination report 
indicated that the veteran's GAF score was a 48.  The Board 
finds that this does not show that the veteran's condition 
has significantly changed.



ORDER

Entitlement to an evaluation of 70 percent for post-traumatic 
stress disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

REMAND

At the hearing, the veteran, through his representative 
indicated that his post-traumatic stress disorder symptoms 
were severe enough to render the veteran unemployable.  
Accordingly, this case is hereby REMANDED for the following 
action:

Adjudicate the issue of entitlement to 
individual unemployability, including 
issuing a VCAA letter to the veteran.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



